Title: From George Washington to Brigadier General Philemon Dickinson, 21 January 1777
From: Washington, George
To: Dickinson, Philemon



Head quarters [Morristown] Jany 21st 1777.

Genl Putnam communicated to me last Night the disagreeable Account that Lt. Colo. Preston’s party of Militia from Cumberland County in this State has deserted him; This practise in the Militia so generally prevails, that unless some effectual Check can be speedily applied I apprehend the most fatal Consequences. The Mischief is not confined to the Desertion alone, They stay ’till they are properly equipped to render essential Service, and by that Means plunder the Public of the Necessaries that were at first otherwise intended & would be better applied.
Now I recommend to you That you call immediately into service (by such Ways as you think best) at least one third of all the Militia of this State, making it generally known amongst them that they must come prepared to stay ’till the first of April, unless sooner discharged by Authority—It will occur to them That nothing but their most vigorous Exertion at this Time will enable me to oppose any design of the Enemy, & that therefore they ought to continue with me ’till relieved by the Regular Troops now raising—I mean however that every possible Indulgence should be shewn to those Men who have been in actual Service & were regularly discharged; and that no Excuse shall be admitted for those who have shamefully remained at Home when their every thing was at Stake. I am Yr mo. Ob. Hb. Sert.
